          Case 3:20-cr-00282-WQH Document 44 Filed 08/24/20 PageID.204 Page 1 of 5                             FILED
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case




                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Conm1itted On or After November 1, 1987)
                  ISIS BONETH VEGA (1)
                                                                       Case Number:        3:20-CR-00282-WQH

                                                                    Cassandra Lucinda Lopez
                                                                    Defendant's Attorney
USM Number                        92380-298
•-
THE DEFENDANT:
~    pleaded guilty to count(s)        1 of the Information

D    was found guilty on count(s)
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                      Count
21 :952,960 - Importation OfN-Phenyl-Nr 1-(2-Phenylethyl)-4- Piperidinyl Propanamide                                        1




  · The defendant is sentenced as provided in pages 2 through
                                                                  - - -5- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)                                                 IS          dismissed on the motion of the United States.

~    Assessment: $100.00 imposed


D    JVT A Assessment*: $


     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~   No fine                   •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
           Case 3:20-cr-00282-WQH Document 44 Filed 08/24/20 PageID.205 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


CASE NUMBER:              3 :20-CR-00282-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twenty (20) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       D     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                             to

at
     ------------- ,                        with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STAT;ES MARSHAL



                                                                                                 3 :20-CR-00282-WQH
                   Case 3:20-cr-00282-WQH Document 44 Filed 08/24/20 PageID.206 Page 3 of 5
       AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


       CASE NUMBER:                         3 :20-CR-00282-WQH

                                                                       SUPERVISED RELEASE
   Upon release from imprisonment, the defendant will be on supervised release for a term of:
   Three (3) years

                                                                  MANDATORY CONDITIONS
  1.   The defendant must not commit another federal, state or local crime.
  2.   The defendant must not unlawfully possess a controlled substance.
  3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests tht;reafter as determined by the court. Testing requirements will not exceed submission of more
       than 4 drug tests per month during the term of supervision, unless otherwise ordered by the comt.
               •
               The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. (check if applicable)
  4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
       a sentence of restitution. (check if applicable)
  5.   lSJThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
       20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
       the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
       applicable)
       •
- - - -    -          -- ---   ----   --   -----------   ---------------       --   ---------         -----    ------


  7.      The defendant must participate in an approved program for domestic violence. (check if applicable)

  The defendant must comply with the standard conditions that have been adopted by this comt as well as with any other
  conditions on the attached page.·




                                                                                                              3:20-CR-00282-WQH
                    Case 3:20-cr-00282-WQH Document 44 Filed 08/24/20 PageID.207 Page 4 of 5
         AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


         CASE NUMBER:                3 :20-CR-00282-WQH

                                              STANDARD CONDITIONS OF SUPERVISION
       As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
       supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
       while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
       com1 about, and bring about improvements in the defendant's conduct and condition.

       1. The defendant must repmt to the probation office in the federal judicial district ,vhere they are authorized to reside within 72
          hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
          office or within a different time frame.

       2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
          about how and when the defendant must report to the probation officer, and the defendant must repmt to the probation officer
          as instructed.

       3. The defendant must not knowingly leave the federal judicial dish·ict where the defendant is authorized to reside without first
          getting permission from the court or the probation officer.

       4. The defendant must answer truthfully the questions asked by their probation officer.

       5. The defendant must live at a place approved by the probation officer. lfthe defendant plans to change where they live or
          anything about their living atrangements (such as the people living with the defendant), the defendant must notify the
          probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
          unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or·
          expected change.

----6---:--Th-e clefendantmustallow tire probation officeno visitthem-atany time at their home-or-elsewhere, arrdthe defendantmust
            permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
            view.

       7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
          excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
          time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
          defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
          probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
          due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
          change or expected change.

       8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
          knows someone has been convicted of a felony, they must not knowingly communicate or interact with th<1t person without
          first getting the permission of the probation officer:

       9. If the defendant is aiTested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

       10. The defendant must not own, possess, or have access to a firearm, anununition, desh·uctive device, or dangerous weapon (i.e.,
           anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
           as nunchakus or tasers).

       11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
           informant without first getting the pennission of the court.

       12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
           officer may require the defendant to notify the person about the risk and the.defendant must comply with that instruction.
           The probation officer may contact the person and confinn that the defendant notified the person about the risk.

       13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                           3 :20-CR-00282-WQH
          Case 3:20-cr-00282-WQH Document 44 Filed 08/24/20 PageID.208 Page 5 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


 CASE NUMBER:              3 :20-CR-00282-WQH

                                     SPECIAL CONDITIONS OF SUPERVISION


     1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
        comply with both United States and Mexican immigration law requirements.

     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
        search conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition.

        An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
        the offender has violated a condition of his supervision and that the areas to be searched contain evidence
        of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

     4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        dire~te~_ ~I ~!1_e_p~o b~tioE: _()fficer ~- _f\11()~ fO_! E~c~r()c:ill rel~_ase of i11formati_()l1_ __b~~een _t!1_e JJro batio11
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.


II




                                                                                                            3:20-CR-00282-WQH
